Citation Nr: 0926261	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  00-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
for the period prior to May 6, 2005.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to 
December 1965.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that in pertinent part denied TDIU.

In February 2001, the Board remanded various claims, 
including TDIU, for development.  In July 2003, the Board 
denied increased rating claims, but again remanded the TDIU 
claim for development.  In October 2003, the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
part of the July 2003 Board decision that had denied the 
increased ratings.  In July 2004, the Board again remanded 
the increased rating claims and in a September 2007 decision, 
the Board re-adjudicated the increased rating claims.  The 
Veteran has not appealed the September 2007 decision.   The 
Board therefore need not address the increased rating claims 
in this decision.  

Subsequent to the July 2003 Board decision that remanded the 
TDIU claim, the RO granted TDIU effective from May 6, 2005.  
Because the assigned effective date of May 6, 2005, 
represents only a portion of the appeal period, the question 
of entitlement to TDIU prior to May 6, 2005, remains pending.  
In its September 2007 decision, the Board remanded the issue 
of entitlement to TDIU prior to May 6, 2005.  Unfortunately, 
another remand is now required.  The appeal is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a May 
2009 informal presentation, the Veteran's representative 
noted that the September 2007 remand orders of the Board have 
not been accomplished.  

In its September 2007 remand, the Board requested that the 
AOJ prepare a statement of the Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on TDIU, 
and then submit that statement and the claims folder to the 
Director, Compensation and Pension Service, for consideration 
of TDIU prior to May 6, 2005.  The AOJ has not accomplished 
these required actions.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AOJ should prepare a statement of 
the Veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment, 
and all other factors having a bearing on 
TDIU, and then submit that statement and 
the claims folder to the Director, 
Compensation and Pension Service, for 
consideration of TDIU prior to May 6, 
2005, in accordance with 38 C.F.R. 
§ 4.16(b) (2008). 

2.  Upon completion of the above and any 
additional development deemed 
appropriate, the AOJ should readjudicate 
the issue of entitlement to TDIU prior to 
May 6, 2005.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that 
considers all evidence and argument 
receives since the March 2009-issued 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claim.  No action by the Veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


